CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRIM We consent to the use of the Report of Independent Registered Public Accounting Firm, incorporated by reference herein, dated February 28, 2012, with respect to the financial statements of Millburn Diversified Plus L.P. as of December 31, 2011 and for the period March 24, 2011 (commencement of operations) to December 31, 2011, in this Post-Effective Amendmentunder the Securities Act of 1933 and Investment Company Act of 1940 to the Registration Statement of LoCorr Investment Trust on Form N-1A.LoCorr Managed Futures Strategy Fund consolidated Millburn Diversified Plus L.P. in its financial statements for the period ended December 31, 2011 and therefore included Millburn Diversified Plus L.P.’s Report of Independent Registered Public Accounting Firm in the Annual Report on Form N-CSR. /s/ ARTHUR F. BELL, JR. & ASSOCIATES, L.L.C. Hunt Valley, Maryland April 26, 2012
